DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 11/17/2020, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of 8/19/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kase et al. (US 2016/0281597 A1) hereinafter Kase, Yoshizaki et al. (US 2016/0298552 A1) hereinafter Yoshizaki, and Hirose (US 5,977,667) hereinafter Hirose are the closest prior art of record. Kase discloses an engine with a cooling fan and cover, Yoshizaki discloses a temperature sensor that is attached to the engine away from a cooling passage and Hirose discloses a cooling cover. However, Kase, Yoshizaki, and Hirose either individually or in combination fail to anticipate or render obvious, “the cooling air passage is configured to guide the cooling air introduced by the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747